Richard B. Lind
Attorney At Law
575 Lexington Avenue — 4" Floor
New York, NY 10022
Cell Phone: (917) 747-9603 Email: rlind@lindlawyer.com

December 7, 2020
BY EMAIL
Warden
Big Spring CI
1701 Apron Drive
Big Spring, TX 79720

Re: Request for Reduction in Sentence/Compassionate
Release for Victor Leonel Estrada Tepal,
Registration No. 83265-053
Dear Warden:

Please accept this request for reduction of sentence pursuant to 18 U.S.C. §3582
on behalf of inmate Victor Leonel Estrada Tepal, Reg. No. 83265-053. Given the
extraordinary and compelling circumstances created by the ongoing coronavirus
pandemic, and his lack of English-language skills, Mr. Estrada Tepal is not able to file
this request himself.

During his tenure in federal prisons over the last six years, or more, both of his
parents have passed away, as well as both of his uncles and other relatives. More
significantly, his wife, who lives in Mexico, has a serious case of advanced arthritis and
requires a caretaker such as her husband. He sends the little money that he earns in prison
jobs to provide some small amount of money to keep her alive.

In addition, as a deportable alien, Victor does not benefit from any kind of time
reduction relief programs that the BOP offers to U.S. citizens; as well as time reduction
for completion of its 30-day programs.

Please inform me of your decision on this request as soon as you can. Thank you
for your consideration of this request.

Respectfully submitted,

/s/

Richard B. Lind
